Citation Nr: 0210993	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-20 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for urinary spasticity 
to include as due to an undiagnosed illness or secondary to 
service-connected residuals of a hysterectomy.

2.  Entitlement to a compensable disability evaluation for 
bronchitis, variously claimed as cough and shortness of 
breath.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
February 1988, and from November 1990 to May 1991.  The 
veteran is a Persian Gulf War veteran.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied, among other 
things, the benefits sought on appeal.  All other issues 
denied in that rating decision and appealed by the veteran 
were finally decided by the Board in a March 2000 decision.  
At that time, the two issues set forth on the title page of 
this decision were remanded to the RO for additional 
development.  The RO completed the requested development, but 
the claims remain denied.  Therefore, this matter has been 
returned to the Board for further appellate consideration.

The Board notes that the issues denied in its March 2000 
decision included claims for service connection for illnesses 
alleged to be a result of the veteran's Persian Gulf service.  
The veteran did not appeal that decision; however, in 
February 2002, she requested that the RO readjudicate seven 
of her Persian Gulf claims under the provisions of the newly 
enacted Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  The RO 
informed the veteran by letter dated in June 2002 that her 
claims had been previously denied and that new and material 
evidence was required to reopen the claims.  This letter did 
not mention any new criteria for evaluating Persian Gulf 
claims and it does not appear to confer any appellate rights 
upon the veteran.  As such, this matter appears to be 
outstanding and is referred to the RO for further 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War from 
January 15, 1991 through April 23, 1991.  

3.  There is no evidence of a chronic disability involving a 
urinary disorder.  Resolved symptoms were not medically 
related to the veteran's service or her 1991 hysterectomy.

4.  The veteran has a remote history of bronchitis, but no 
current disability from chronic bronchitis.  The percent of 
the predicted value of forced expiratory volume in a second 
is completely normal (91 percent predicted); the ratio of the 
forced expiratory volume in one second to forced vital 
capacity is completely normal (84 percent).


CONCLUSIONS OF LAW

1.  Urinary spasticity, to include as due to an undiagnosed 
illness or secondary to service-connected residuals of a 
hysterectomy, was not incurred in, aggravated by, or caused 
by active service.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2001).

2.  The criteria for a compensable evaluation for bronchitis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.16, 4.97, Diagnostic Code 6600 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The veteran was notified of this regulatory 
change in a letter dated in November 2001.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
of the requirements of the VCAA specifically and in detail in 
a letter dated in November 2001.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate her claims.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording her a 
number of physical examinations.  It appears that all known 
and available medical records relevant to the issues on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.    

The Board additionally notes that the veteran and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran testified before the undersigned Board 
Member in March 2000, and has participated in the development 
of the claims on appeal subsequent to the Board's March 2000 
remand.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  

Service Connection for Urinary Spasticity

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.  Additionally, a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  See 38 C.F.R. § 3.310.

Except as provided in paragraph (c) of 38 C.F.R. 
Section 3.317, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. Section 3.317, 
provided that such disability:  (i) became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of ten percent or more not later than 
December 31, 2001; and, (ii) by history, physical 
examination, and laboratory tests cannot be attributed to 
any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1).  
For the purposes of 38 C.F.R. Section 3.17(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
(13) menstrual disorders.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. 107-103, 115 Stat. 976 (2001) with an effective date of 
March 1, 2002.  This Act enlarged the circumstances under 
which a Persian Gulf War veteran could qualify for veterans' 
benefits due to his or her service in the Southwest Asia 
theater of operations during the Persian Gulf War.  
Specifically, the Veterans Education and Benefits Expansion 
Act of 2001 has made it possible for service connection to be 
granted for a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms which may have been given a diagnosis as 
opposed to limiting the grant of service connection to those 
illnesses which remain undiagnosed.  See 38 U.S.C.A. 
§ 1117(a)(1) as amended by § 202 of HR 1291, Pub. L. 107-103, 
115 Stat. 976 (2001).

The veteran originally asserted that she experienced urinary 
urgency during service and shortly thereafter.  Her service 
medical records, however, do not contain any reference to 
urinary complaints and in April 1991, the veteran marked the 
"no" box for "frequent or painful urination" when 
completing the medical history for her service discharge 
examination.  There were no findings of a urinary disorder at 
the veteran's service discharge examination in April 1991.

The veteran's post-service treatment records reveal that she 
underwent a hysterectomy in September 1991.  In 1992, she was 
noted to have chronic cystitis with back pain and blood in 
the urine.  Pelvis ultrasounds performed in November 1996 and 
January 1997, showed evidence of status-post vaginal 
hysterectomy and a right ovarian cyst.  There were no 
findings of a urologic disorder.

During a Persian Gulf War veteran examination performed in 
June 1997, the veteran complained of having frequent and 
painful urination in 1991.  She stated that she no longer had 
painful urination, but continued to urinate frequently.  The 
veteran attributed her frequent urination to consuming large 
amounts of water due to a continuing cough.  At a June 1997 
VA gynecological examination, the veteran denied having any 
urologic problems.

The veteran reported in her VA Form 9 submitted in October 
1999, that she had experienced urinary urgency since service 
and was unable to tell when she was finished urinating.  Upon 
examination in June 2000, she complained of urinary 
frequency, incomplete emptying, occasional urge incontinence, 
and occasional bouts of severe pain in the urethra.  The 
veteran had a normal examination and the examiner opined that 
the veteran's recent onset of symptoms were not at all likely 
to be related to her active service or to her 1991 
hysterectomy.  


The veteran again underwent VA examination in March 2002.  At 
this examination, the veteran related having no urinary 
symptoms or problems.  She related that she had recently had 
a full work-up by her private urologist and been found to 
have no problems.  As such, no diagnosis was rendered.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a current urologic disability.  
Absent the finding of disability, service connection cannot 
be granted.  The record evidence shows inconsistent 
complaints regarding a possible urologic disability, but 
there has at no time been a diagnosis of a urologic 
disability related to the veteran's active service, to her 
presence in the Southwest Asia theater of operations during 
the Persian Gulf War period, or to her 1991 hysterectomy.  
Consequently, the Board denies the veteran's claim of 
entitlement to service connection for urinary spasticity, to 
include as due to an undiagnosed illness and/or secondary to 
the veteran's service-connected residuals of a hysterectomy.

Increased Rating for Bronchitis

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's bronchitis has been evaluated under the 
criteria of 38 C.F.R. Section 4.97, Diagnostic Code 6600, 
which allows for the assignment of a 10 percent rating upon 
the showing of forced expiratory volume in one second (FEV-1) 
of 71 to 80 percent predicted, forced expiratory volume in 
one second to forced vital capacity (FEV-1/FVC) of 71 to 80 
percent, or diffusion capacity of the lung to carbon monoxide 
by the single breath method (DLCO (SB)) of 66 to 80 percent 
predicted.

Pulmonary function studies performed in July 1999, resulted 
in an FEV-1 score of 98 percent.  The examiner reported that 
testing indicated mild restriction and normal spirometry; 
physical examination was normal and the examiner opined that 
there was no evidence of any chronic pulmonary problems.  A 
remote history of bronchitis was diagnosed.

The veteran underwent additional VA examination in March 
2002, and complained of some frequent nasal congestion with 
no symptoms in her chest, no frequent cough, no chest pain, 
and no complaints of hemoptysis.  The examiner noted that 
there had never been a clear-cut history of severe bronchitis 
on any occasion that continued on a chronic basis.  Upon 
examination, the veteran breathed easily, had clear nasal 
passages and a normal pharynx, and there were no rales, 
rhonchi, or wheezes.  The examination was noted to be a 
normal pulmonary clinical examination.  Pulmonary function 
studies performed in March 2002, resulted in an FEV-1 score 
of 91 percent and an FEV-1/FVC score of 84 percent.  The 
examiner opined that the percent of the predicted value of 
forced expiratory volume in a second was completely normal, 
the ratio of the forced expiratory volume in one second to 
forced vital capacity was completely normal, and that there 
was no clinical evidence of any further disability from 
chronic bronchitis.  A diagnosis of a history of chronic 
bronchitis was rendered and the examiner opined that there 
were no present symptoms or clinical findings indicative of 
residual bronchitis.

Following a review of the evidence of record, the Board finds 
that there is no clinical evidence to support the assignment 
of a compensable evaluation for bronchitis.  The veteran has 
a history of chronic bronchitis with no evidence of current 
disability.  Pulmonary function studies are normal and the 
veteran has only minimal complaints of occasional nasal 
congestion.  Considering all diagnostic codes regarding 
pulmonary and respiratory disorders, the Board finds that the 
noncompensable evaluation currently assigned is appropriate.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that her service-connected history of 
bronchitis has markedly interfered with her employment status 
beyond that interference contemplated by the assigned 
evaluation.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. Section 3.321(b)(1) (2001).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Consequently, the Board finds that the 
noncompensable evaluation assigned for the veteran's history 
of bronchitis without current disability adequately reflects 
the clinically established impairment experienced by the 
veteran.  Accordingly, the veteran's request for a 
compensable evaluation is denied.


ORDER

Service connection for urinary spasticity, to include as due 
to an undiagnosed illness and/or secondary to service-
connected residuals of a hysterectomy, is denied.

A compensable evaluation for bronchitis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

